Opinion issued March 1, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00344-CV
                             ———————————
                ROLAND JACKSON, Appellant/Cross-Appellee
                                          V.
               DONALD JEFFERSON, Appellee/Cross-Appellant


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1058307


                           MEMORANDUM OPINION

      Appellant, Roland Jackson, and cross-appellant, Donald Jefferson, have

neither paid the required fees nor established indigence for purposes of appellate

costs. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases unless indigent),

20.1 (listing requirements for establishing indigence); see also TEX. GOV’T CODE
ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil

Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel

on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007),

reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After

being notified that this appeal and cross-appeal were subject to dismissal, neither

appellant nor cross-appellant responded.       See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).


      We dismiss the appeal and cross-appeal for nonpayment of all required fees.

We dismiss any pending motions as moot.


                                  PER CURIAM



Panel consists of Justices Jennings, Massengale, and Huddle.




                                         2